Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-9 and 11-13 are directed to a device and a system, which are a machine.  Therefore, claims 1-9 and 11-13 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

Claims 1, 11, 12, and 13 recite the abstract idea of reading information on a first battery and using that information to identify a second battery as a candidate for exchanging the first battery.  This is an abstract idea because it covers mental process (i.e. observation, evaluation, and judgement).  Examining a first battery to obtain information (e.g. make, model, and serial number) in order to identify a second battery as a possible candidate for exchange with the first battery is a task that can be performed mentally by a human. Dependent claims 2-9 recite the same abstract idea identified in claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-9 and 11-13 recite the additional elements of management device, a reading section, and a presenting section.  The Applicant’s specification discloses that the management device includes a server (page 5, paragraph [0011], lines 4-5).  The Applicant’s specification does not disclose any technical information about the reading section other than the ability to transmit information to a server (page 41, paragraph [0148]). The Applicant’s specification does not disclose any technical information about the presenting section other than the 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-9 and 11-13 recite the additional elements of management device, a reading section, and a presenting section.  The Applicant’s specification discloses that the management device includes a server (page 5, paragraph [0011], lines 4-5).  The Applicant’s specification does not disclose any technical information about the reading section other than the ability to transmit information to a server (page 41, paragraph [0148]). The Applicant’s specification does not disclose any technical information about the presenting section other than the 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, displaying, and transmitting data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

	






	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,963,550 B2 (“Bertness”).
	Claim 1: Bertness teaches a management device (Fig. 9, “906”) which is configured to manage a battery (Fig, 9, “900”) detachable to a vehicle (Fig. 7, “700”) and obtain information of the vehicle via the battery (col. 14, lines 28-47), wherein the battery (Fig. 2, "200") used in the vehicle has unique information written thereto (Fig. 2, “102”), which includes at least any of vehicle-related information related to the vehicle and usage history information indicating how the battery has been used in the vehicle (col. 8, lines 26-47 teaches storing battery information), and the management device is disposed in a station for exchanging the battery (col. 12, lines 42-46; Fig. 6B, “656”), and comprises:
a reading section which is configured to read the unique information from the battery used in the vehicle (col. 7, line 65 – col. 8, line 12); and
a presenting section (Fig. 9, “906”) which is configured to, based on the unique information (Fig. 9, “902”) of the battery (Fig. 9, “900”) used in the vehicle read by the reading section (Fig. 9, “904”), extract and present identifying information (col. 14, lines 28-47).
Regarding the limitation “… a vehicle which is electrically driven…”, it is noted that this limitation is an intended use of a vehicle.  An intended use limitation cannot differentiate a device from the prior art.  MPEP 2114 states the following:   
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)

	Regarding the limitation of presenting information “… which identifies the battery stocked in the station which is a candidate for exchange with the battery In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
	Claim 2: Bertness teaches the limitations of claim 1 as noted above. Bertness also teaches that the unique information includes at least any of (A) a vehicle ID to identify an individual of the vehicle, (B) any of a continuous travel distance and a continuous travel time of one drive cycle during a period in which the battery is mounted to the vehicle, (C) distance information indicating whether the continuous travel distance is longer than a predetermined distance, (D) any of a total travel distance and a total travel time during a period in which the battery is mounted to the vehicle, (E) any of (a) a deterioration degree indicating the degree of deterioration, (b) the change of deterioration class indicating the deterioration degree in a stepwise manner, (c) the electricity consumption (col. 8, lines 31-32 teaches cold cranking amp), (d) allowance information indicating whether the electricity consumption is within a predetermined allowable range, 
	Claim 3: Bertness teaches the limitations of claim 1 as noted above. Bertness also teaches that the presenting section is configured to extract the identifying information from the unique information newly read by the reading section, based on a result of a learned relation between the unique information and the identifying information (col. 14, lines 28-49 teaches detecting fraud from the extracted information).
	Claim 4: Bertness teaches the limitations of claim 1 as noted above. Bertness also teaches a storage section which is configured to associate and store the unique information and the identifying information (Fig. 9, “908”), wherein the presenting section is configured to refer to the storage section and extract the identifying information based on the unique information (col. 14, lines 28-49) read by the reading section (Fig. 9, “904”).
	Claim 5: Bertness teaches the limitations of claim 1 as noted above. Bertness also teaches that the identifying information includes a group ID to identify a group of the battery (col. 8, lines 28-31 teaches battery group size).
	Claim 6: Bertness teaches the limitations of claim 5 as noted above.  Regarding the limitations of claim 6, it is noted that these limitations are not functionally involved in the elements of the recited device.  These limitations are deemed to be nonfunctional descriptive material.  The structure of the claimed device would be the same regardless of what information the group ID contained. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 7: Bertness teaches the limitations of claim 1 as noted above. Bertness also teaches that the identifying information includes a battery ID to identify an individual of the battery (col. 8, lines 34-38 teaches serial number).
Claim 9: Bertness teaches the limitations of claim 1 as noted above.  Regarding the limitations of claim 9, it is noted that these limitations are not functionally involved in the elements of the recited device.  These limitations are deemed to be nonfunctional descriptive material.  The structure of the claimed device would be the same regardless of the instructions that were displayed. The difference between the content of the Applicant’s displayed content and the prior art is merely subjective.  This nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
	Referring to claims 11, 12, and 13: These claims are rejected under the same rationale as set forth above in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,963,550 B2 (“Bertness”) in view of WO 2013/184403 A1 (“WIPO”).
Claim 8: Bertness teaches the limitations of claim 1 as noted above. Bertness does not teach recommending a battery which is stocked, based on the identifying information which is extracted.  However, WIPO teaches recommending a replacement battery based on the identifying information which is extracted (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of Bertness.  One of ordinary skill in the art would have been motivated to do so in order to recommend a replacement battery once the warranty on the old battery expired.

	Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 recites a combination of elements not found in the prior art.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
US 2007/0182576 A1 (“Proska”): Proska teaches a remote battery monitoring system. However, Proska does not teach or suggest the combination of elements of claim 10.
(ii) “Development of Battery Management System” by Fujita et al. (“Fujita”): Fujita teaches a battery management system for electric vehicles. However, Fujita does not teach or suggest the combination of elements of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625